Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7, 10-14, 18-20, and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Limitation: “... a fragment-type artifact definition comprising at least one fragment carving definition...”
[0072] Generally there may be at least two primary types of artifact definitions: database-type artifact definitions and fragment-type artifact definitions. Each artifact definition defines at least one pattern to be matched in the acquired data to identify candidate artifacts. Database-type artifact definitions may be created fragment-type artifact definitions may be created to search any type of data, whether structured or unstructured and, as such, generally contain carving patterns as described herein. Both types of artifact definition can contain a source definition

Paragraph [0072] does not disclose “fragment-type artifact definition comprising one fragment carving definition”
[0079] As noted above, another type of pattern to be matched is a carving definition. Data carving is the process of extracting some data from a larger data set. As compared with parsing, data carving does not rely on existing file or database structures, or application programming interfaces. For example, data carving may be used during a digital investigation when corrupted files or unallocated file system space is analyzed to extract data. Generally, data can be "carved" from source data using specific header and footer values. As such, carving patterns are generally used in fragment-type artifact definitions. 

[0080] When searching for a fragment-type artifact, an artifact definition contains a carving definition to identify a data subset in the acquired data. A carving definition generally contains one or more sub-definitions, used to specify more detailed characteristics of the data subset that is to be retrieved in order to generate a desired artifact. 

Paragraph [0072] does not disclose fragment-type artifact definition comprising one fragment carving definition. Further, there is no evidence “carving definition” as “fragment carving definition”
Limitation: “... scanning the data first based upon the fragment-type artifact definition, and subsequently based upon the database-type artifact definition to identify a data subset that matches the at least one pattern...”
There is no support the underlined phrase.
[0111] Once the artifact definition is loaded and parsed at 420, the computing device may scan data acquired from the target device 430. The computing device may scan for multiple artifacts in one pass, or the computing device may scan for particular artifacts after the data has been acquired. In some alternative 

Dependent claims fail to cure deficiencies. The claims are rejected based on the same reasons.
Response to Arguments
In the remark 12/17/2021, applicant argued that 

    PNG
    media_image1.png
    188
    676
    media_image1.png
    Greyscale

Applicant’s argument has been considered; however, the limitation “a database-type artifact definition comprising at least one database parsing definition comprising a database query” is found in articles a)  Digital Evidence for Database Tamper Detection written by Shweta Tripathi, March 4, 2012 in section 3.2. Steps to Collect the Evidence, steps 4-8, page 119-120 discloses a list of sql command to collects/extracts evidence/artifacts from database table, b) On metadata context in Database Forensics, Martin S. Olivier, 13 October 2008 discloses a list of sql command to extract data of interest in database tables in section 5, Database forensics, pg. 119-122.
Further, applicant argues that the prior art of record do not teach the limitation “a fragment-type artifact definition comprising at least one fragment carving definition. Examiner respectfully disagrees because Pereira discloses a fragment-type artifact 
Further, the limitation “... scanning the data first based upon the fragment-type artifact definition, and subsequently based upon the database-type artifact definition to identify a data subset that matches the at least one pattern...” and  “fragment-type artifact definition comprising one fragment carving definition” are not supported by the specification.
In pg. 7, applicant argues that

    PNG
    media_image2.png
    103
    668
    media_image2.png
    Greyscale

Claims 23 and 24 are treated as dependent claims of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571 262 3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/           Examiner, Art Unit 2167